DETAILED ACTION

Claims 17 and 19 have been amended. Claims 11-16 have been previously cancelled. Claims 17-20 remain pending in the application.
Claims 17 and 19 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s arguments regarding 112(f) interpretations have been fully considered and respectfully found not persuasive.
Applicant argues with statement that "tool layout setting" unit and "tool collation" unit are structural modifiers of the recited respective units. The examiner respectfully submits that “tool layout setting” and "tool collation" are merely identifiers of the units 
 Applicant argues further with statement that recited tool layout setting unit is interpretable as a tool layout setter and tool collation unit is reasonably interpretable as a tool collator, which are not reasonably construable as generic place holders. The examiner respectfully submits that the arguments are not persuasive for the following reasons as stated in previous office action:
tool layout setter or tool collator, similar to tool layout setting unit or tool collation unit, does not have defined structural modifier therefore is construed as generic place holders without defined structure.

Applicant's arguments regarding rejection under 35 U.S.C. § 103 have been fully considered but in moot in view of new ground of rejection.

Independent claims 17 and 19 have been amended to further specify:
the tool stocker comprising a plurality of steps of accommodation shelfs arranged in a height direction of the tool stocker, each of the accommodation shelfs comprising a plurality of tool mounting units that are aligned in a row in a horizontal direction and extending from a front end portion to a back end portion of the accommodation shelfs, a plurality of tools being mounted to each of the tool mounting units in a front-back direction, and the place where the tool is housed can be indicated by a number of steps of the accommodation shelfs, a number of rows of the tool mounting units, and a number in the front-back direction.

Hidenori JP2007098561A is introduced in response to amended claims. The teachings of Gondo and Flores as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Hidenori teaches the tool stocker comprising a plurality of steps of accommodation shelfs arranged in a height direction of the tool stocker, each of the accommodation shelfs comprising a plurality of tool mounting units that are aligned in a row in a horizontal direction and extending from a front end portion to a back end portion of the accommodation shelfs, a plurality of tools being mounted to each of the tool mounting units in a front-back direction, and the place where the tool is housed can be indicated by a number of steps of the accommodation shelfs, a number of rows of the tool mounting units, and a number in the front-back direction (Figs. 4 & 5 [0022] [0026], tool position defined by step number - sliders 7A, 7B, and 7C; row number - tool storage portion 15A, 15B, and 15C and front to back number - which row of the tool storage unit from front to innermost).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gondo to incorporate the teachings of Hidenori because they all directed to tool and tool storage management in work place. Indicating the place where the tool is housed by a number of steps of the accommodation shelfs, a number of rows of the tool mounting units, and a number in the front-back direction will help locate the tool.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

“tool layout setting unit …” and "tool collation unit ... " in claims 17-20.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gondo US 20150160361 A1, in view of Flores US 20080088454 A11 and Hidenori.

Regarding claim 17, Gondo teaches a press brake control device (Fig. 1 [0071] bending device 100) comprising:
a tool layout setting unit (Fig.3 NC unit 10) configured, to refer to tool management data (Fig.3 [0106] DB 21, 22, 23 and 24), to select a tool used for bending a sheet metal to be processed, to set a position in which the tool is mounted to an upper table or a lower table of a press brake, and to generate tool layout data that includes a tool ID of the tool, mounting position information indicating a place where the tool is mounted to the upper table or the lower table, and tool information of each tool in a tool stocker (Fig. 1 [0072] [0073] , and to generate tool layout data that includes a tool ID of each tool of the plurality of tools mounted to each position, mounting position information indicating a place in which each tool is mounted to the upper table or the lower table ([0107]-[0110], the tools are stored in rack device – tool Stocker),
a display controller configured to control a display to display information indicating tool information of the tool based on the tool layout data (Figs. 18 & 19 [0196][0197], display setup information including tool information).

a tool management server stores the tool management data obtained by associating the tool ID of each tool with tool information including a type and a width of each tool ([0106]-[0110]).
Gondo does not explicitly teach:
the tool information of selected tools including an identification sign of a tool stocker for housing the tool and housing place information of the tool indicating a place where the tool is housed in the tool stocker; and
the tool stocker comprising a plurality of steps of accommodation shelfs arranged in a height direction of the tool stocker, each of the accommodation shelfs comprising a plurality of tool mounting units that are aligned in a row in a horizontal direction and extending from a front end portion to a back end portion of the accommodation shelfs, a plurality of tools being mounted to each of the tool mounting units in a front-back direction, and the place where the tool is housed can be indicated by a number of steps of the accommodation shelfs, a number of rows of the tool mounting units, and a number in the front-back direction.
Flores teaches the tool information of selected tools including an identification sign of a tool stocker for housing the tool and housing place information of the tool indicating a place where the tool is housed in the tool stocker (Fig. 1 [0026] [0028]-[[0034] [0043] [0054] a plurality of toolboxes – stockers with draws and displays connected to server, tools are identified and located by Tool description, Tool ID, 
Hidenori teaches the tool stocker comprising a plurality of steps of accommodation shelfs arranged in a height direction of the tool stocker, each of the accommodation shelfs comprising a plurality of tool mounting units that are aligned in a row in a horizontal direction and extending from a front end portion to a back end portion of the accommodation shelfs, a plurality of tools being mounted to each of the tool mounting units in a front-back direction, and the place where the tool is housed can be indicated by a number of steps of the accommodation shelfs, a number of rows of the tool mounting units, and a number in the front-back direction (Figs. 4 & 5 [0022] [0026], tool position defined by step number - sliders 7A, 7B, and 7C; row number - tool storage portion 15A, 15B, and 15C and front to back number - which row of the tool storage unit from front to innermost).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gondo to incorporate the teachings of Flores and Hidenori because they all directed to tool and tool storage management in work place. Including an identification sign of a tool stocker for housing the tool will help locate the tool. Indicating the place where the tool is housed by a number of steps of the accommodation shelfs, a number of rows of the tool mounting units, and a number in the front-back direction will help locate the tool.
Gondo teaches:

    PNG
    media_image1.png
    723
    880
    media_image1.png
    Greyscale

[0071] A bending device 100 of a first embodiment shown in FIG. 1….

    PNG
    media_image2.png
    607
    802
    media_image2.png
    Greyscale

[0104] By using FIG. 3, a description is made of an entire system configuration of the bending device 100. In FIG. 3, the NC unit 10 controls the entirety of the bending device 100. The NC unit 10 displays a variety of information such as setup information, which will be described later, on the operation/display panel 8. The NC unit 10 controls the bending device 100 to perform operations corresponding to an operation input to the operation/display panel 8, which is made by the operator. The information of the two-dimensional codes Ctd of the punches TP or the dies TD, which is read by the two dimensional code reader 9, is inputted to the NC unit 10.
[0106] To the NC unit 10, there are connected a possessed tool database (hereinafter, possessed tool DB) 21, a tool information database (hereinafter, tool information DB) 22, a setup information database (hereinafter, setup information DB) 23, and a processing information database (hereinafter, processing information DB) 24. As mentioned above, these possessed tool DB 21, tool information DB 22, setup information DB 23 and processing information DB 24 are connected to the NC unit 10 by the network.
[0072] In FIG. 1, an upper table 2 and a lower table 3 are attached onto left and right side frames 1L and 1R….
[0073] Onto a lower end portion of the upper table 2, an upper tool holder 5 for attaching punches TP is attached. Onto such an upper end portion of the lower table 3, a lower tool holder 6 for attaching dies TD is attached….
[0080] FIG. 1 shows an example where three punches TP and three dies TD are attached onto both of the upper tool holder 5 and the lower tool holder 6 so as to be opposite to each other. The punches TP and the dies TD include a plurality of types different in width and shape, and types of the punches TP and the dies TD, which correspond to a length and processing method of a bent portion of the plate material to be bent, are selected and used.
[0081] Moreover, each number of the punches TP and the dies TD, which are attached onto the upper tool holder 5 and the lower tool holder 6, and positions of the punches TP and the dies TD with respect to the longitudinal direction of the upper tool holder 5 and the lower tool holder 6 are set as appropriate in response to the plate material to be bent and to the processing method.
[0107] The possessed tool DB 21 stores the information of the punches TP and the dies TD, which are possessed by the bending device 100. Note that the punches TP and the dies TD are housed in a rack device as a separate body from the bending device 100 shown in FIG. 1, and the punch TP and the die TD, which are required for each bending processing, are taken out from the rack device, and are attached onto the upper tool holder 5 and the lower tool holder 6.
...
[0109] The tool information DB 22 stores information indicating what type of tool each of the punches TP and the die TD is. The tool information is widths of the punches TP and the dies TD, lengths of the punches TP and the dies TD, angles of the tip ends P00 and D00 and the like. 
[0110] The setup information DB 23 stores setup information at least including: selected tool information indicating which punch TP and die TD should be used in an event of bending the plate material in a predetermined way; and attachment position information indicating onto which positions with respect to the longitudinal direction of the upper tool holder 5 and the lower tool holder 6 the punch TP and the die TD, which are for use, should be attached. The processing information DB 24 stores information indicating what type of processing should be performed….

    PNG
    media_image3.png
    804
    536
    media_image3.png
    Greyscale

[0196] The flowchart shown in FIG. 19 basically shows the processing by the NC unit 10, and in some case, includes work partially performed by the operator. In FIG. 19, when processing for bending the plate material is started, then in Step S01, the NC unit 10 displays the setup information on the screen of the operation/display panel 8. 
[0197] In a case where the operator takes out the punch TP and the die TD from the rack device, then in Step S02, the operator takes out the punch TP or the die TD, which is instructed by the setup information….
punch TP has two-dimensional codes Ctd as an example of identification information for identifying each punch TP. 
[0096] The die TD has two-dimensional codes Ctd as an example of identification information for identifying each die TD.
[0197] In a case where the operator takes out the punch TP and the die TD from the rack device, then in Step S02, the operator takes out the punch TP or the die TD, which is instructed by the setup information…. 
[0198] When the operator brings the two-dimensional code reader 9 near the two-dimensional code Ctd formed on the punch TP or the die TD, the NC unit 10 analyzes the two-dimensional code Ctd read by the two-dimensional code reader 9. 
[0199] In Step S04, the NC unit 10 collates the tool information, which is indicated by the two-dimensional code Ctd, and the tool information of the punch TP or the die TD, which is instructed by the setup information, with each other, and determines whether or not both pieces of the tool information coincide with each other. 
[0200] In a case where both pieces of the tool information coincide with each other (YES in Step S04), then in Step S05, the operator attaches the punch TP or the die TD, which is taken out from the rack device, onto the upper tool holder 5 or the lower tool holder 6…. 
[0207] Meanwhile, in a case where the tool information, which is indicated by the two-dimensional code Ctd, and the tool information of the punch TP or the die TD, which is instructed by the setup information, do not coincide with each other (NO in Step S04), then it means an erroneous tool that is not the punch TP or the die TD, which is instructed by the setup information, is taken out. Accordingly, In Step S11, the NC unit 10 executes predetermined warning processing. 
[0208] The warning processing in Step S11 is, for example, processing for informing the operator that the attached tool is not the punch TP or the die TD, which is instructed by the setup information, and advising the operator to take out the correct punch TP or die TD,…
[0106] To the NC unit 10, there are connected a possessed tool database (hereinafter, possessed tool DB) 21, a tool information database (hereinafter, tool information DB) 22, a setup information database (hereinafter, setup information DB) 23, and a processing information database (hereinafter, processing information DB) 24. As mentioned above, these possessed tool DB 21, tool information DB 22, setup information DB 23 and processing information DB 24 are connected to the NC unit 10 by the network. 
[0107] The possessed tool DB 21 stores the information of the punches TP and the dies TD, which are possessed by the bending device 100. Note that the punches TP and the dies TD are housed in a rack device as a separate body from the bending device 100 shown in FIG. 1, and the punch TP and the die TD, which are required for each bending processing, are taken out from the rack device, and are attached onto the upper tool holder 5 and the lower tool holder 6.
… 
[0109] The tool information DB 22 stores information indicating what type of tool each of the punches TP and the die TD is. The tool information is widths of the punches TP and the dies TD, lengths of the punches TP and the dies TD, angles of the tip ends P00 and D00 and the like. 

    PNG
    media_image4.png
    436
    505
    media_image4.png
    Greyscale

[0110] The setup information DB 23 stores setup information at least including: selected tool information indicating which punch TP and die TD should be used in an event of bending the plate material in a predetermined way; and attachment position information indicating onto which positions with respect to the longitudinal direction of the upper tool holder 5 and the lower tool holder 6 the punch TP and the die TD, which are for use, should be attached. The processing information DB 24 stores information indicating what type of processing should be performed.
Flores teaches:
[0026] …, the item tracking system of the present invention is used in a workshop having a plurality of toolboxes 1 each having a plurality of drawers 2 each including a plurality of tool storage locations 3, each tool storage location 3 comprising an individually shaped recess for receiving a specific tool 4 which can be taken or returned, wherein the shape of the recess matches to the shape of the tool or container, wherein the item tracking system of the present invention comprising:
[0028] a plurality of toolboxes 1, each having: 
a computer 5, including a database, a screen for displaying data 6 … an RFID chip reader 9, and a physical user interface 10 comprising a plurality of buttons for programming and controlling the computer 5, wherein the database of each toolbox's computer contains the following information:
…

    PNG
    media_image5.png
    868
    602
    media_image5.png
    Greyscale

[0031] tools assigned to the respective toolbox represented by the following data: Tool description, Tool ID, toolbox ID, drawer ID, storage location ID (pocket); 

[0033] tools returned to a respective toolbox before any new taking operation is performed represented by the following data: User name, privilege type, tool description, Tool ID, toolbox ID, drawer ID, storage location ID, date and time of the returning operation; 
[0043] a server system 14 connected to a computer network having a database containing information related to: [0044] tools assigned to each toolbox represented by the following data: Tool description, Tool ID, toolbox ID, and optionally drawer ID, and storage location ID; [0045] tools taken from each toolbox, represented by the following data User name, tool description, Tool ID, toolbox ID, drawer ID, storage location ID, date and time of the taken operation; [0046] tools returned to each toolbox before any new taking operation is performed: User name, tool description, Tool ID, toolbox ID, drawer ID, storage location ID, date and time of the taken operation; [0047] tool's status (including alarm status which will be explained later): user who changed status, Tool description, Tool ID, toolbox ID, drawer ID, storage location ID, status, date and time of the change of status operation.
[0054] … The reader information is presented in the screen 6, said information comprising the information described for memory type 1, 2, and 3 including: Company Id, branch ID, tool description, the ID of the user who last used the tool as well as the date and time when it was last used, toolbox ID drawer ID, and storage location ID where the tool belongs. Depending on the needs of an administrator, the information stored in the toolbox's computer 5 database could be presented in the display 6 in addition to the information read from the tool's chip 4.
Hidenori teaches:

    PNG
    media_image6.png
    645
    497
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    591
    806
    media_image7.png
    Greyscale

[0022] The storage sliders 7A, 7B, and 7C constitute drawers that can be freely inserted into and retracted from the storage portions 5A, 5B, and 5C. The storage sliders 7A, 7B, and 7C are mounted on a machine tool. A plurality of tool storage portions 15 (15A, 15B,...) Capable of storing the tool 13 (see FIG. 2) to be used are provided in the moving direction of the storage sliders 7A, 7B, 7C (direction perpendicular to the drawing in FIG. 2). It has been. In this example, the tool 13 is exemplified by a punch P and dies D1, D2 used in a punch press such as a turret punch press as an example of a machine tool.
…
[0026] …. the tool information reading means 19 reads the tool information is the reference position of the storage sliders 7A, 7B, 7C, for example, the storage sliders 7A, 7B, 7C. It suffices if it is possible to know which row of the tool storage unit is located from the innermost or frontmost tool storage unit 15. …

Regarding claim 18, Gondo further teach the display controller controls the display to display a message indicating that the tool retrieved by the operator is a correct tool in a case where the tool collation unit determines that the read tool ID matches the tool ID of the tool included in the tool layout data and controls the display to display a message indicating that the tool retrieved by the operator is an incorrect tool in a case where the tool collation unit determines that the read tool ID does not match the tool ID of the tool included in the tool layout data ([0207] [0208]).

Regarding claims 19-20, Gondo and Flores together teaches claimed device. Therefore they teach the method steps for implementing the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T./           Examiner, Art Unit 2115    




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gondo and Flores are the prior arts of record